

116 HR 125 IH: Police Training and Independent Review Act of 2019
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 125IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Mr. Cohen (for himself, Mr. Clay, Mrs. Beatty, Mr. Carson of Indiana, Mr. Blumenauer, Mr. Raskin, Ms. Castor of Florida, Ms. Clarke of New York, Mr. Danny K. Davis of Illinois, Ms. DeLauro, Mrs. Dingell, Mr. Engel, Ms. Eshoo, Ms. Kaptur, Ms. Kelly of Illinois, Mr. Khanna, Mr. McGovern, Mr. McNerney, Mr. Meeks, Ms. Moore, Ms. Norton, Ms. Roybal-Allard, Mr. Ryan, Ms. Schakowsky, Mr. Schiff, Mr. Scott of Virginia, Mr. Serrano, Mr. Takano, Mr. Thompson of Mississippi, Mr. Veasey, Ms. Waters, Mrs. Watson Coleman, Mr. Pascrell, and Ms. Velázquez) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide for grants for States that require sensitivity training for law enforcement officers of
			 that State and to incentivize States to enact laws requiring the
			 independent investigation and prosecution of the use of deadly force by
			 law enforcement officers, and for other purposes.
	
 1.Short titleThis Act may be cited as the Police Training and Independent Review Act of 2019. 2.Grants for training and sensitivity and the use of independent prosecutorsTitle I of the Omnibus Crime Control and Safe Streets Act of 1968 (et seq.) is amended by adding at the end the following:
			
				NNGrants for training and independent prosecution
 3041.In generalThe Attorney General may make a grant to a State each fiscal year for purposes of carrying out the requirements of section 3042(a) and 3043. The term of such grant shall be 1 year.
					3042.Training on diversity and sensitivity for law enforcement
 (a)Training requirementThe requirements of this subsection are as follows: (1)A State shall require that all individuals enrolled in an academy of a law enforcement agency of the State and all law enforcement officers of the State fulfill a training session on sensitivity each fiscal year, including training on ethnic and racial bias, cultural diversity, and police interaction with the disabled, mentally ill, and new immigrants. In the case of individuals attending an academy, such training session shall be for 8 hours, and in the case of all other law enforcement officers, the training session shall be for 4 hours.
 (2)A State shall certify to the Attorney General of the United States that such training sessions have been completed.
							(b)Compliance and ineligibility
 (1)Compliance dateThe period specified under this paragraph is the period beginning 120 days after the date of enactment of this part, to comply with subsection (a), except that—
 (A)the Attorney General may grant an additional 120 days to a State that is making good faith efforts to comply with such subsection; and
 (B)the Attorney General shall waive the requirements of subsection (a) if compliance with such subsection by a State would be unconstitutional under the constitution of such State.
 (2)IneligibilityA State that is not in compliance with the requirements of subsection (a) during a fiscal year is not eligible for a grant under this part.
							3043.Independent Review of law enforcement use of deadly force
 In the case of a State that fails by the end of a fiscal year to enact or have in effect an independent prosecution of law enforcement law, that State is not eligible for a grant under this part.
 3044.DefinitionsIn this part: (1)The term deadly force means that force which a reasonable person would consider likely to cause death or serious bodily harm.
 (2)The term independent prosecution of law enforcement law means a statute requiring the appointment of an independent prosecutor to conduct any criminal investigation and prosecution in which—
 (A)one or more of the possible defendants is a law enforcement officer; (B)one or more of the alleged offenses involves the law enforcement officer’s use of deadly force in the course of carrying out that officer’s duty; and
 (C)the law enforcement officer’s use of deadly force resulted in a death or injury. (3)The term independent prosecutor means, with respect to a criminal investigation or prosecution, a prosecutor who—
 (A)does not live or work in the same county as the county in which the alleged crime was committed; and
 (B)would not be involved in the prosecution in the ordinary course of that prosecutor’s duties.. 